ORDER
The Disciplinary Review Board having filed a report with the Court on June 6,1995, recommending that FRANK FORD, III, of BROWNS MILLS, who was admitted to the bar of this State in 1986, and who was thereafter suspended from the practice of law for a period of two years effective January 6, 1992, and who remains suspended at this time, be disbarred for his conduct in a number of matters, including violation of the recordkeeping provisions of Rule 1:21-6, RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (failure to act with reasonable diligence), RPC 1.4(a) (failure to communicate with a client), RPC 1.15(b) (failure to deliver promptly to client or third person funds the client or third person is entitled to receive), RPC 1.16(b) and RPC 8.4(d) (failure to comply with a fee arbitration award) and RPC 8.1(b) (failure to cooperate with disciplinary authorities),
And respondent having failed to appear on the return date of the Order to Show Cause in this matter;
*468And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and FRANK FORD, III, is hereby disbarred, effective immediately; and it is further
ORDERED that respondent’s name be stricken from the roll of attorneys of this State; and it is further
ORDERED that FRANK FORD, III, be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by FRANK FORD, III, pursuant to Rule 1:21-6, be restrained from disbursement except upon application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that FRANK FORD, III, comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that FRANK FORD, III, reimburse the Disciplinary Oversight Committee for appropriate administrative costs.